 



INCREMENTAL FACILITY AMENDMENT AGREEMENT

Incremental Facility Amendment Agreement (this “Amendment”), dated as of March
13, 2020, by and among ESSENTIAL UTILITIES, INC. (formerly known as Aqua
America, Inc.) (the “Borrower”), each of the entities listed under the caption
“Incremental Lenders” on the signature pages hereto (each, an “Incremental
Lender” and, collectively, the “Incremental Lenders”) and PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement dated as of
December 5, 2018, by and among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower has
requested (a) Incremental Tranche 1 Commitments (as defined in the Credit
Agreement) of $300,000,000, and (b) that the Credit Agreement be amended in the
manner provided for herein to reflect such increase in the Tranche 1 Commitments
and certain other modifications, such increase and amendments to become
effective on the Incremental Amendment Effective Date (as defined below); and

WHEREAS, the Incremental Lenders are willing to provide such Incremental
Tranche 1 Commitments on the terms hereof.

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows, intending to be
legally bound:

1.                  Defined Terms. Capitalized terms used and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement. This
Amendment constitutes an “Incremental Facility Agreement” and a “Loan Document”,
each as defined in the Credit Agreement.

2.                  Incremental Tranche 1 Commitments. Each Incremental Lender
hereby agrees, severally and not jointly, to provide an Incremental Tranche 1
Commitment to the Borrower on the Incremental Amendment Effective Date in an
aggregate principal amount equal to the amount set forth opposite such
Incremental Lender’s name on Exhibit A attached hereto (each, an “Incremental
Tranche 1 Commitment” and, collectively, the “Incremental Tranche 1
Commitments”), on the terms set forth herein and in the Credit Agreement (as
amended hereby), and subject to the conditions set forth herein. The Incremental
Tranche 1 Commitments shall be deemed to be “Tranche 1 Commitments” as defined
in the Credit Agreement for all purposes of the Loan Documents having terms and
provisions identical to those applicable to the Tranche 1 Commitments
outstanding immediately prior to the Incremental Amendment Effective Date (the
“Existing Tranche 1 Commitments”). The Existing Tranche 1 Commitments of the
Tranche 1 Lenders and the Incremental Tranche 1 Commitments of the Incremental
Lenders hereunder shall constitute a single Class for all purposes under the
Credit Agreement.

 

 

3.                  Incremental Amendment Effective Date. Each Incremental
Lender and the Borrower shall, before 2:00 p.m. (New York City time) on the
Incremental Amendment Effective Date, make available to the Administrative Agent
at the account of the Administrative Agent in same day funds, an amount
specified by the Administrative Agent to each such Incremental Lender and the
Borrower as provided in Subsection 2.22(e) of the Credit Agreement and the
Administrative Agent shall in turn distribute all such amounts received by it in
accordance with the provisions of such Subsection. On the Incremental Amendment
Effective Date, the Administrative Agent shall record in the Register the
relevant information with respect to the Tranche 1 Commitment of each
Incremental Lender after giving effect to this Amendment. The requirements under
Section 9.04 of the Credit Agreement and requirements in respect of minimum
borrowing, pro rata borrowing and pro rata payments elsewhere in the Credit
Agreement shall not apply to the transactions effected pursuant to this
Amendment and the provisions of Section 2.22 of the Credit Agreement.

4.                  Reallocation of Letters of Credit and Swing Line Advances.
On the Incremental Amendment Effective Date, each Tranche 1 Lender whose
Applicable Percentage is increasing as a result of this Amendment shall be
deemed to have automatically and without further act irrevocably and
unconditionally purchased and received, and each of the Tranche 1 Lenders whose
Applicable Percentage is decreasing as a result of this Amendment shall
automatically and without further act be deemed to have irrevocably sold and
assigned, in each case without recourse or warranty, an undivided interest and
participation in any Letter of Credit and Swing Line Loan outstanding on the
Incremental Amendment Effective Date, ratably, such that each Tranche 1 Lender
(including each Incremental Lender) holds a participation interest in each such
Letter of Credit and Swing Line Loan in the amount of its then Applicable
Percentage thereof (calculated based on its Applicable Percentage after giving
effect to this Amendment).

5.                  No Reliance. Each Incremental Lender agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents,
including this Amendment.

6.                  Amendment to Credit Agreement. Effective as of the
Incremental Amendment Effective Date, the Credit Agreement is hereby amended as
follows:

     (a)            The following Section 9.18 is hereby added to the Credit
Agreement immediately following Section 9.17:

“9.18 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for interest rate
hedge agreements or contracts or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

2

 

(i) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(ii) As used in this Section 9.18, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

3

 

     (b)           Schedule 2.01 to the Credit Agreement shall be amended and
restated to read as set forth on Exhibit B hereto to reflect the increases in
the Tranche 1 Commitments and the amounts of the Tranche 1 Commitments following
the Conversion as provided in Section 2.21 of the Credit Agreement.

7.                  Conditions Precedent. This Amendment, and each Incremental
Lender’s obligation to provide its Incremental Tranche 1 Commitment pursuant to
this Amendment, shall become effective as of the date on which the following
conditions precedent are satisfied (such date, the “Incremental Amendment
Effective Date”).

     (a)            The Borrower shall have paid all accrued fees owed to the
Administrative Agent and the Incremental Lenders in connection with this
Amendment and the Incremental Tranche 1 Commitments and all expenses of the
Administrative Agent (including, to the extent invoiced, the reasonable fees and
expenses of counsel to the Administrative Agent) in connection therewith.

     (b)           On the Incremental Amendment Effective Date, the following
statements shall be true and the Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower, dated the
Incremental Amendment Effective Date, stating that:

     (i)                 The representations and warranties of the Borrower
contained in the Loan Documents are true and correct in all material respects
(except that any representation or warranty which is already qualified as to
materiality, Material Adverse Effect or by similar language is true and correct
in all respects) on and as of the Incremental Amendment Effective Date, except
to the extent any such representation or warranty expressly relates to an
earlier date, in which case such representation or warranty was true and correct
as of such earlier date in all material respects (or in all respects if already
qualified as to materiality, Material Adverse Effect or by similar language);
and

     (ii)               No Default or Event of Default shall have occurred and
be continuing on the Incremental Amendment Effective Date, both immediately
prior to and immediately after giving effect to such Incremental Tranche 1
Commitments and the making of Loans and issuance of Letters of Credit thereunder
to be made on such date.

     (c)            The Administrative Agent shall have received the following
in form and substance satisfactory to the Administrative Agent:

     (i)                 Either (x) a counterpart of this Amendment signed on
behalf of the Administrative Agent, the Borrower and each Incremental Lender or
(y) evidence satisfactory to the Administrative Agent (which may include
electronic transmission) that each such party signed a counterpart of this
Amendment.

     (ii)               A new or replacement promissory note in favor of each
Incremental Lender, to the extent requested by such Incremental Lender
(collectively, the “New Notes”), signed by the Borrower.

     (iii)             Such documents and certificates as the Administrative
Agent may reasonably request relating to the organization, existence and good
standing of the Borrower.

4

 

     (iv)             Certified copies of the resolutions of the Board of
Directors of the Borrower approving this Amendment and the New Notes and all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Amendment and the New Notes.

     (v)               A certificate of the Secretary or an Assistant Secretary
of the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Amendment and the New Notes.

     (vi)             A favorable opinion of counsel for the Borrower acceptable
to the Administrative Agent, as to such matters as the Administrative Agent may
reasonably request.

     (d)           The Administrative Agent and the Incremental Lenders shall
have received all documentation and other information about the Borrower and its
Subsidiaries as shall have been reasonably requested at least three Business
Days prior to the Incremental Amendment Effective Date by the Administrative
Agent or such Incremental Lender under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act and the beneficial ownership regulations set forth in 31 C.F.R.
§1010.230.

The Administrative Agent shall notify the Borrower and the Incremental Lenders
of the Incremental Amendment Effective Date, and such notice shall be conclusive
and binding.

8.                  Representations and Warranties. In order to induce the
Incremental Lenders and the Administrative Agent to enter into this Amendment
and to induce each Incremental Lender to provide its Incremental Tranche 1
Commitment on the terms hereof, the Borrower hereby represents and warrants to
the Incremental Lenders and the Administrative Agent on and as of the
Incremental Amendment Effective Date that:

     (a)            Power, Authorization; No Contravention. The Borrower has all
requisite power and authority and all Governmental Approvals required to
execute, deliver and perform its obligations under this Amendment and the other
Loan Documents (as modified hereby). The execution, delivery and performance by
the Borrower of this Amendment and the New Notes have been duly authorized by
all necessary corporate or other organizational and, if required, stockholder or
other equityholder action of the Borrower, and (i) do not require any consent or
approval of, registration or filing with or any other action by any Governmental
Authority, (ii) will not violate any applicable law, including any order of any
Governmental Authority, (iii) will not violate the organizational documents of
the Borrower, (iv) will not violate or result (alone or with notice or lapse of
time or both) in a default under any indenture or other agreement or instrument
binding upon the Borrower or any of its assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by the
Borrower, or give rise to a right of, or result in, any termination,
cancellation, acceleration or right of renegotiation of any obligation
thereunder and (v) will not result in the creation or imposition of any Lien on
any asset of the Borrower not permitted under the Credit Agreement, in the case
of clauses (i), (ii) and (iv) above, except to the extent that the foregoing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

5

 

     (b)           Execution and Delivery; Binding Effect. This Amendment and
the New Notes have been duly executed and delivered by the Borrower. Each of
this Amendment, the New Notes and the Loan Documents (as modified hereby)
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, winding-up or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

     (c)            Representations and Warranties. The representations and
warranties of the Borrower contained in the Loan Documents are true and correct
in all material respects (except that any representation or warranty which is
already qualified as to materiality, Material Adverse Effect or by similar
language is true and correct in all respects) on and as of the Incremental
Amendment Effective Date, except to the extent any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty was true and correct as of such earlier date in all material
respects (or in all respects if already qualified as to materiality, Material
Adverse Effect or by similar language).

9.                  Affirmations. The Borrower hereby (a) ratifies and affirms
all the provisions of the Credit Agreement and the other Loan Documents, as
modified hereby and (b) agrees that the terms and conditions of the Credit
Agreement and the other Loan Documents shall continue in full force and effect
as amended hereby and that all of its obligations thereunder are valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment or any other documents or instruments executed
in connection herewith and (c) acknowledges and agrees that, as of the
Incremental Amendment Effective Date, it has no defense, set-off, counterclaim
or challenge against the payment of any sums currently owing under the Credit
Agreement and the other Loan Documents or the enforcement of any of the terms or
conditions thereof and agrees to be bound thereby and perform thereunder.

10.                Limited Effect. Except as expressly modified hereby, the
Credit Agreement and the other Loan Documents shall continue to be, and shall
remain, unaltered and in full force and effect in accordance with their
respective terms.

11.                Integration. This Amendment constitutes the sole agreement of
the parties with respect to the transactions contemplated hereby and shall
supersede all oral negotiations and the terms of prior writings with respect
thereto. From and after the Incremental Amendment Effective Date, all references
in the Credit Agreement and each of the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as amended
hereby.

12.                Severability. Any provision of this Amendment which is held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof, and any
such invalidity, illegality or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

6

 

13.                Miscellaneous.

     (a)           Expenses. In accordance with Section 9.03(a) of the Credit
Agreement, the Borrower agrees to pay all of the Administrative Agent’s
reasonable out-of-pocket fees and expenses incurred in connection with this
Amendment and the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent.

     (b)           GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

     (c)           Successor and Assigns. This Amendment shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns.

     (d)           Counterparts. This Amendment may be executed in one or more
counterparts, each of which counterparts when executed and delivered shall be
deemed to be an original, and all of which shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format will be
effective as delivery of a manually executed counterpart hereof.

     (e)           Headings. The headings of any paragraph of this Amendment are
for convenience only and shall not be used to interpret any provision hereof.

     (f)            Modifications. No modification hereof or any agreement
referred to herein shall be binding or enforceable unless in writing and signed
on behalf of the party against whom enforcement is sought.

7

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



  ESSENTIAL UTILITIES, INC.   (formerly known as Aqua America, Inc.)         By
    Name:     Title:         PNC BANK, NATIONAL ASSOCIATION,   as Administrative
Agent         By     Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

  Incremental Lenders       PNC BANK, NATIONAL ASSOCIATION         By      
Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

  COBANK, ACB         By       Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

  BANK OF AMERICA, N.A.         By       Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

  BARCLAYS BANK PLC         By       Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

  CITIZENS BANK, N.A.         By       Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

  MORGAN STANLEY BANK, N.A.         By       Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

  MUFG BANK, LTD.         By       Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

  ROYAL BANK OF CANADA         By       Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

  THE HUNTINGTON NATIONAL BANK         By       Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

  WELLS FARGO BANK, NA.         By       Name:     Title:

 

[Signature Page to Incremental Facility Amendment Agreement]

 

 

EXHIBIT A TO

INCREMENTAL FACILITY AMENDMENT AGREEMENT

 

INCREMENTAL LENDER  INCREMENTAL
TRANCHE 1
COMMITMENT         PNC Bank, National Association  $58,500,000  CoBank ACB 
 46,500,000  Bank of America, N.A.   37,500,000  Barclays Bank PLC   22,500,000 
Citizens Bank, N.A.   22,500,000  Morgan Stanley Bank, N.A.   22,500,000  MUFG
Bank, Ltd.   22,500,000  Royal Bank of Canada   22,500,000  The Huntington
National Bank   22,500,000  Wells Fargo Bank, N.A.   22,500,000         TOTAL 
$300,000,000 

A-1

 

EXHIBIT B TO

INCREMENTAL FACILITY AMENDMENT AGREEMENT

Schedule 2.01
to the Credit Agreement

   Commitments
Prior to the Conversion Date  

Post Conversion Date

  LENDER  TRANCHE 1
COMMITMENT   TRANCHE 2
COMMITMENT   TRANCHE 1
COMMITMENT                PNC Bank, National Association  $165,750,000  
$29,250,000   $195,000,000  CoBank, ACB   131,750,000    23,250,000  
 155,000,000  Bank of America, N.A.   106,250,000    18,750,000    125,000,000 
Barclays Bank PLC   63,750,000    11,250,000    75,000,000  Citizens Bank, N.A. 
 63,750,000    11,250,000    75,000,000  Morgan Stanley Bank, N.A. 
 63,750,000    11,250,000    75,000,000  MUFG Bank, Ltd.   63,750,000  
 11,250,000    75,000,000  Royal Bank of Canada   63,750,000    11,250,000  
 75,000,000  The Huntington National Bank   63,750,000    11,250,000  
 75,000,000  Wells Fargo Bank, N.A.   63,750,000    11,250,000    75,000,000    
              TOTAL  $850,000,000   $150,000,000   $1,000,000,000 

B-1



